Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 28 February 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  Presently, claims 1, 6, and 13 have been amended, and claims 5 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2/28/2022 have been considered but are moot due to the Examiner’s Amendment below, to place the application in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cheslek on 19 April 2022 (see attached interview summary sheet).

The application has been amended as follows: 

Claim 1:
A concealing device for an imager of a vehicle comprising: a photochromic lens cover having an external surface that is co-extensive with and integrally formed as part of a body panel of said vehicle and disposed proximate a lens of said imager, wherein a transmissivity is higher at a central portion of the photochromic lens cover and lower at a periphery of the photochromic lens cover, the photochromic lens cover operable between: 
a first condition wherein the photochromic lens cover is exposed to ultraviolet light and darkens to a transmissivity of less than 15%; and 
a second condition wherein the photochromic lens cover includes a transmissivity of greater than 50%.

Claim 13:
An imager module for a vehicle comprising: an imager including an imager lens, the imager being configured to collect image data from at least one of inside and outside said vehicle; and 
a photochromic lens cover disposed proximate the imager lens, wherein the photochromic lens cover includes a substrate, wherein the substrate is tinted to substantially match a tint of an adjacent window of said vehicle such that a difference or distance between two colors (ΔE value) is less than 5 chromatic (C*) units, the substrate including  photochromic materials interspersed therein, the photochromic lens cover being operable between: 
a first condition wherein the photochromic lens cover is in a darkened state; and 
a second condition wherein the photochromic lens cover is in a substantially transmissive state.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
4/23/2022